USDC IN/ND case 2:19-cv-00427-PPS document 4 filed 12/06/19 page 1 of 14
USDC IN/ND case 2:19-cv-00427-PPS document 4 filed 12/06/19 page 2 of 14
USDC IN/ND case 2:19-cv-00427-PPS document 4 filed 12/06/19 page 3 of 14
USDC IN/ND case 2:19-cv-00427-PPS document 4 filed 12/06/19 page 4 of 14
USDC IN/ND case 2:19-cv-00427-PPS document 4 filed 12/06/19 page 5 of 14
USDC IN/ND case 2:19-cv-00427-PPS document 4 filed 12/06/19 page 6 of 14
USDC IN/ND case 2:19-cv-00427-PPS document 4 filed 12/06/19 page 7 of 14
USDC IN/ND case 2:19-cv-00427-PPS document 4 filed 12/06/19 page 8 of 14
USDC IN/ND case 2:19-cv-00427-PPS document 4 filed 12/06/19 page 9 of 14
USDC IN/ND case 2:19-cv-00427-PPS document 4 filed 12/06/19 page 10 of 14
USDC IN/ND case 2:19-cv-00427-PPS document 4 filed 12/06/19 page 11 of 14
USDC IN/ND case 2:19-cv-00427-PPS document 4 filed 12/06/19 page 12 of 14
USDC IN/ND case 2:19-cv-00427-PPS document 4 filed 12/06/19 page 13 of 14
USDC IN/ND case 2:19-cv-00427-PPS document 4 filed 12/06/19 page 14 of 14
